Order, Supreme Court, New York County (Eileen Bransten, J.), entered February 19, 1997, which, in an action for divorce, denied plaintiffs motion to compel defendant to file joint income tax returns for the years 1993 and 1994 in place of the separate returns already filed, or, in the alternative, to cooperate in the filing of amendments to the parties’ joint returns for the years 1990 and 1991, unanimously affirmed, without costs.
Both forms of relief sought by plaintiff are contrary to Federal tax law, which gives each spouse unqualified freedom to decide whether or not to file a joint return, and beyond the trial court’s equitable powers (Leftwich v Leftwich, 442 A2d 139, 143-144 [DC Ct App]). We note, however, that any adverse financial consequences of defendant’s refusal to sign the joint and/or amended returns proffered by plaintiff can be taken into account in distributing the marital property (see, supra, at 145-146; In re Butler, 346 NW2d 45, 47 [Iowa Ct App]; Wadlow v Wadlow, 200 NJ Super 372, 380, 491 A2d 757, 761-762 [Super Ct]). Also, the question of defendant’s entitlement to a recovery for the unauthorized sales of the art works must be addressed at that time. We have considered plaintiffs other contentions and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Wallach, Rubin and Andrias, JJ.